[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 11-11709            APRIL 20, 2012
                                        Non-Argument Calendar        JOHN LEY
                                      ________________________        CLERK


                               D.C. Docket No. 3:07-cr-00129-MCR-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,

                                              versus

BRADLEY SCOTT ADKINS,
a.k.a. Brad,

lllllllllllllllllllllllllllllllllllllll                          lDefendant-Appellant.

                                      ________________________

                                            No. 11-11767
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 3:10-cr-00038-MCR-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,

                                              versus

BRADLEY SCOTT ADKINS,
lllllllllllllllllllllllllllllllllllllll                             lDefendant-Appellant.

                                      ________________________

                           Appeals from the United States District Court
                               for the Northern District of Florida
                                  ________________________

                                           (April 20, 2012)

Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

         Bradley Adkins appeals his conviction after pleading guilty to conspiring to

distribute and possess with intent to distribute more than five kilograms of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846. For the reasons set

forth below, we affirm.

                                                  I.

         Adkins entered into a plea agreement with the government, in which he

agreed to plead guilty to the cocaine trafficking conspiracy charged in the

indictment. In exchange, the government agreed to file a U.S.S.G. § 5K1.1

substantial-assistance motion, provided the following three conditions were met:

(1) the government, in its “sole discretion,” deemed Adkins to have provided

substantial assistance in the investigation or prosecution of other offenders, (2)

Adkins complied with all the terms of the plea agreement, and (3) Adkins’s

                                                  2
assistance was timely.

      The plea agreement contained a provision that allowed the government to

revoke the agreement if Adkins, among other things, “engaged in further criminal

conduct after entering into this agreement.” Upon revocation of the agreement,

Adkins’s guilty plea would “remain in full force and effect and [would] not be the

subject of legal challenge” by Adkins. Moreover, the government could file other

charges against Adkins, use all evidence provided pursuant to the plea agreement

against him, and, in its sole discretion, deem Adkins not to have provided

substantial assistance, regardless of his cooperation. In addition to the above, the

plea agreement contained a description of the factual basis for the plea, wherein

Adkins essentially admitted to participating in a drug trafficking conspiracy

involving more than five kilograms of cocaine. Adkins, his attorney, and the

government signed the agreement.

      At the plea hearing, the district court questioned Adkins extensively about

the plea agreement, and he assured the court that he understood the agreement and

discussed it with his lawyer. He further indicated that he reviewed the factual basis

for the plea, as set out in the plea agreement, and that those facts were accurate.

Adkins then pleaded guilty, and the court accepted his plea, finding that it was

made knowingly and voluntarily. Adkins remained released on bond prior to


                                           3
sentencing.

      Shortly before the scheduled sentencing hearing, the government filed a

substantial-assistance motion under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1,

describing how Adkins assisted the government in the investigation of drug-

trafficking crimes. However, Adkins subsequently fled to Mexico and failed to

appear for the hearing. He was recaptured several months later and charged with a

violation of 18 U.S.C. § 3146 for failing to appear before a court as required by his

release conditions.1 The government then moved to withdraw the previously filed

substantial-assistance motion, stating that Adkins’s failure to appear for sentencing

or to be available for assistance “has both violated the terms of his plea agreement

and negated the value of the assistance previously rendered by him.” Adkins did

not oppose this motion.

      Prior to being sentenced, Adkins moved to withdraw his guilty plea. He

asserted that he had an oral agreement with law enforcement granting him

immunity from prosecution in return for his cooperation and assistance. He argued

that the government breached this immunity agreement by prosecuting him for the

instant offense. After an evidentiary hearing on the matter, the district court denied

Adkins’s motion to withdraw the plea, finding, in relevant part, that he failed to


      1
          Adkins ultimately pleaded guilty to that charge.

                                                4
show a “fair and just” reason for doing so. Ultimately, the court sentenced Adkins

to 314 months in prison for the drug offense and 6 months for failing to appear at

sentencing, both terms to be served consecutively.

                                               II.

       On appeal, Adkins argues that he was entitled to withdraw his guilty plea

because the government breached their plea agreement by refusing, in bad faith, to

evaluate his cooperation and file a substantial-assistance motion under § 5K1.1.2

Because Adkins never raised this argument before the district court, we review the

issue for plain error. See United States v. Straub, 508 F.3d 1003, 1008, 1011 (11th

Cir. 2007). Under plain-error review, an appellant must establish “(1) that there

was error (2) that was plain; (3) that affected his substantial rights; and (4) that

seriously affected the fairness, integrity, or public reputation of the judicial

proceeding.” Id. at 1008.

       2
          Adkins additionally contends that the district court erred in admitting incriminating
statements and confessions that he had given to law enforcement officers. This argument is
entirely meritless because his conviction rested on his sworn admission of guilt at the plea
hearing, not any statements he had previously given to law enforcement officers. Thus, we
decline to further discuss the matter. Adkins also fleetingly mentions that he was immune from
prosecution, but he presents no specific arguments in this regard, thereby abandoning the issue.
See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (stating that an appellant
abandons an issue that is not “fairly and plainly presented” to this Court). In any event, he has
waived any defense of immunity by pleading guilty. See United States v. Bonilla, 579 F.3d
1233, 1240 (11th Cir. 2009) (“Generally, entering a guilty plea waives a defendant’s right to all
non-jurisdictional challenges to a conviction.”); Burns v. United States, 323 F.2d 269, 272-73
(5th Cir. 1963) (holding that the defendant’s guilty pleas waived his claim of previously attained
immunity).

                                                5
       To determine whether the government breached a plea agreement, we look

to the defendant’s “reasonable understanding” of the agreement at the time he

entered the plea. United States v. Horsfall, 552 F.3d 1275, 1281 (11th Cir. 2008).

In construing the agreement, we consider parol evidence only “where the language

of the agreement is ambiguous, or where government overreaching is alleged.”

United States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004) (quotation

omitted).

      In this case, the government fully complied with all the terms of the plea

agreement. After Adkins pleaded guilty and the government deemed him to have

provided substantial assistance, it filed a substantial-assistance motion on his

behalf. Subsequently, however, Adkins breached the plea agreement by

committing another criminal offense, i.e., failing to appear for sentencing, in

violation of 18 U.S.C. § 3146. As a result of his breach, according to the express

terms of the plea agreement, the government obtained the right to unilaterally

revoke the agreement, while Adkins’s plea of guilty remained in full force and

effect. The government exercised its right of revocation by withdrawing the

substantial-assistance motion. Given that the plea agreement was voided with

respect to the government, and no new agreement was reached, the government

had no obligation to refile the motion, even if Adkins had provided substantial


                                          6
assistance after his recapture. In fact, the plea agreement expressly provided that,

upon its revocation, Adkins could be deemed not to have provided substantial

assistance, regardless of his cooperation. Because the government did not breach

the plea agreement by withdrawing and refusing to refile the substantial-assistance

motion, Adkins has failed to show any error, much less plain error, in the district

court’s denial of his motion to withdraw the guilty plea. Accordingly, we affirm.

      AFFIRMED.




                                          7